DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habel et al. (2009/0303460).
Claim 21
 	Habel et al. (2009/0303460) discloses one or more loops of single mode optical fiber (Para. 0033) in contact with the slope (Fig. 18, Ref. 1); and a Brillouin interrogator (Fig. 13, Ref. Network analyzer) for measuring strain at one or more locations along a length of the one or more loops of single mode optical fiber (See Abstract).  

    PNG
    media_image1.png
    571
    512
    media_image1.png
    Greyscale

Claim 22
 	Habel et al. (2009/0303460) discloses the Brillouin interrogator comprises a Brillouin frequency domain interrogator or a Brillouin time domain interrogator (Para. 0054).  
Claim 30
Habel et al. (2009/0303460) discloses the Brillouin interrogator measures temperature at one or more locations along a length of the one or more loops of single mode optical fiber (Para. 0026, 0055).  
Claim 31
 	Habel et al. (2009/0303460) discloses at least one of the one or more loops of single mode optical fiber comprises one or more elongated sections, each elongated section is located in a corresponding substantially horizontally (Fig. 18, Ref. 3) elongated channel embedded in the slope (Fig. 18, Ref. 1).  
Claim 32

Claim 33
 	Habel et al. (2009/0303460) discloses each elongated section is embedded in a corresponding channel (Fig. 18, Ref. 3) disposed substantially parallel to a gradient of the slope (Fig. 18, Ref. 1).  
Claim 34
 	Habel et al. (2009/0303460) discloses each elongated section is embedded in a corresponding channel (Fig. 18, Ref. 3) disposed substantially transverse to a gradient of the slope (Fig. 18, Ref. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (2009/0303460) in view of CN 204902782 U.
Claim 23-29
Habel et al. (2009/0303460) substantially teaches the claimed invention except that it does not show at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope; one of the one or .

    PNG
    media_image2.png
    347
    294
    media_image2.png
    Greyscale


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (2009/0303460) in view of Hartog et al. (2009/0132183).
Claim 35
 	Habel et al. (2009/0303460) substantially teaches the claimed invention except that it does not show a single mode optical fiber comprise a jacket and an optical core and the jacket is closely coupled to move with the optical core for transferring external strain to the optical core. Hartog et al. (2009/0132183) shows that it is known to provide a single mode optical fiber comprise a jacket (Fig. 6, Ref. 60) and an optical core (Fig. 6, Ref. 58) and the jacket (60) is closely coupled to move with the optical core (58) for transferring external strain to the optical core (58)(Para. 0027) for an optical strain device for measuring structures. It would have been obvious to combine the device of Habel et al. (2009/0303460) with the jacket and core listed above with Hartog et al. (2009/0132183) before the effective filing date of the claimed .


    PNG
    media_image3.png
    137
    167
    media_image3.png
    Greyscale


Claims 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habel et al. (2009/0303460) in view of CN 204902782 U.
Claim 38-44
 	Habel et al. (2009/0303460) discloses sweeping one or more loops of single mode optical fiber with a source of light (Fig. 13, Ref. laser); recording (Fig. 13, Ref. PD) a signal in the single mode optical fiber; and analyzing the (Fig. 13, Ref. Analyzer) signal using a Brillouin analysis and, by the Brillouin analysis (See Abstract), identifying locations within the optical fiber experiencing strain Fig. 18, Ref. 5, Ref. 3’). Serial No. 16/915995- 8 -W493 0055/TAR 
 	Habel et al. (2009/0303460) substantially teaches the claimed invention except that it does not show at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope: one of the one or more substantially vertical boreholes extends substantially vertically from a crest of the slope and into the slope; at least one of the one or more substantially vertical boreholes extends substantially vertically from a bench (e.g. a generally horizontal bench) on a face of the slope; the one or more benches are on a downstream surface of the slope; the substantially vertical .

Allowable Subject Matter
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or make obvious a second loop of optical fiber alongside the one or more loops of single mode optical fiber comprising a second jacket and a second optical core and wherein the second jacket is loosely coupled to the second optical core such that the second loop of optical fiber is less sensitive, than the one or more loops of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.